Maxwell, Oh. J.
The plaintiff in error was convicted of the crime of robbery, at the November, 1879, term of the district court of Burt county, and was sentenced to imprisonment in the penitentiary. He now prosecutes a writ of error to this court.
The only error relied upon on the hearing of the cause was that the verdict was not sustained by the evidence. It appears from the bill of exceptions that about the first of November, 1879, one John Teeters stopped for the night at the house of one Walbridge, in the town of Tekamah. It also appears that he was somewhat intoxicated, and, on retiring for the night, did not remove his pantaloons, and that he had in one of the pockets of the same his pocket-book, containing about $100. That during the night his room was entered by the plaintiff in error and others, and he was assaulted and his money taken from him. ' Without attempting to give a synopsis of the evidence, it is sufficient to say that we have carefully read the entire testimony, ánd, in our opinion, it fully establishes the plaintiff in error’s guilt. The rule is well established *449in this court that where a verdict is clearly wrong it will be set aside, but where there is only doubt of its correctness it will not be disturbed. Seymour v. Street, 5 Neb., 85. A. & N. R. R. Co. v. Washburn, id., 117. Young v. Hibbs, id., 438. Storms v. Eaton, id., 453. A. & N. R. R. Co., v. Jones, 9 id., 67.
There being no error in the record', the judgment of the court below must be affirmed.
Judgment aeeirmed.